Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00655-CV

                            IN THE ESTATE OF Ramiro AGUILAR, Jr.

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 2012-PC-2800
                              Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 15, 2017

DISMISSED FOR LACK OF JURISDICTION

           This is an appeal from an order denying a tertiary motion to recuse and granting sanctions

pursuant to section 25.00256 of the Texas Government Code. “The denial of a tertiary recusal

motion is only reviewable on appeal from final judgment.” TEX. GOV’T CODE ANN. § 25.00256

(West Supp. 2016); see also In re Matter of Guardianship of Hart, 460 S.W.3d 742, 743 (Tex.

App.—Fort Worth 2015, no pet.) (“It is clear that a party may appeal from an order denying a

motion to recuse a judge of a statutory probate court only after final judgment has been entered.”);

Guilbot v. de Gonzalez, 367 S.W.3d 442, 446-47 (Tex. App.—Houston [14th Dist.] 2012, pet.

denied) (dismissing appeal of order denying tertiary recusal motion for lack of jurisdiction because

order may only be reviewed on appeal from a final judgment).
                                                                                      04-16-00655-CV


       On January 19, 2017, this court issued an order directing appellant to show cause in writing

by January 23, 2017, why this appeal should not be dismissed for want of jurisdiction. Appellant

did not file a response to our order. Because the order appellant seeks to appeal is only reviewable

on appeal from a final judgment, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM




                                                -2-